 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10
11   RAYMOND VINCENT RAMONE, et al.,       )             Case No.: 1:17-cv-00825 - JLT
                                           )
12             Plaintiffs,                 )             ORDER AFTER NOTICE OF ACCEPTANCE OF
                                           )             RULE 68 OFFER
13        v.                               )             (Doc. 41)
                                           )
14                                         )
                                           )
15   UNITED STATES POSTAL SERVICE, et al., )
                                           )
16             Defendants.                 )
                                           )
17                                         )
18          The plaintiffs have notified the Court that the plaintiffs have accepted the defendant’s
19   Fed.R.Civ.P. 68 offer of judgment. (Doc. 41; Doc. 41-1) The plaintiffs have filed the Rule 68 offer and
20   the signed acceptances. (Doc. 41-1; Doc. 41-2) Thus, the Court ORDERS:
21          1.     Judgment is entered in favor of the plaintiffs and against the defendant pursuant to the
22   accepted Rule 68 offer;
23          2.     All other dates, including the trial and pretrial conference, are VACATED;
24          3.     Based upon the entry of judgment, the action is CLOSED.
25
26   IT IS SO ORDERED.
27
        Dated:     August 1, 2019                             /s/ Jennifer L. Thurston
28                                                     UNITED STATES MAGISTRATE JUDGE
